Exhibit 10.1
SUBSCRIPTION AGREEMENT
Biodel Inc.
100 Saw Mill Road
Danbury, CT 06810
Gentlemen:
     The undersigned (the “Investor”) hereby confirms its agreement with Biodel
Inc., a Delaware corporation (the “Company”), as follows:
     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Units attached hereto as Annex I (collectively, this “Agreement”) is
made as of the date set forth below between the Company and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 2,398,200 units (the “Units”), with each Unit consisting
of (i) one share (the “Share,” collectively, the “Shares”) of its common stock,
par value $0.01 per share (the “Common Stock”), and (ii) one warrant (the
“Warrant,” collectively, the “Warrants”) to purchase one share of Common Stock
(and the fractional amount being the “Warrant Ratio”), in substantially the form
attached hereto as Exhibit B, for a purchase price of $3.93 per Unit (the
“Purchase Price”). Units will not be issued or certificated. The Shares and
Warrants are immediately separable and will be issued separately. The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Securities”).
     3. The offering and sale of the Units (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, No. 333-153167
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), including the Prospectus contained
therein (the “Base Prospectus”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed, if required,
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Units, the terms of the Offering and the Company, and
(c) a Prospectus Supplement (the “Prospectus Supplement” and, together with the
Base Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Units and terms of the Offering that will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set

 



--------------------------------------------------------------------------------



 



forth herein. The Investor acknowledges that the Offering is not being
underwritten by the Placement Agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.
     5. The manner of settlement of the Shares included in the Units purchased
by the Investor shall be as follows:
Delivery versus payment (“DVP”) through the Depository Trust Company (“DTC”)
(i.e., on the Closing Date, the Company shall instruct Continental Stock
Transfer & Trust Company, its “Transfer Agent”, to issue the Shares registered
in the Investor’s name and address as set forth below and released by the
Transfer Agent to the Investor through DTC at the Closing directly to the
account(s) at the Placement Agent identified by the Investor; upon receipt of
such Shares, the Placement Agent shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
the Placement Agent by wire transfer to the Company). NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT
AGENT TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND    
(II)   CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE
INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
     6. The executed Warrant shall be delivered in accordance with the terms
thereof.
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Units, acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible into or exercisable for Common Stock) or the
voting power of the Company on a post-transaction basis.

- 2 -



--------------------------------------------------------------------------------



 



Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
     8. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated February 3, 2010, which is a
part of the Company’s Registration Statement, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.
     9. No offer by the Investor to buy Units will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company. The
Investor understands and agrees that the Company, in its sole discretion,
reserves the right to accept or reject this subscription for Units, in whole or
in part.
     10. The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering. The Company
understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.
REMAINDER OF PAGE LEFT BLANK

- 3 -



--------------------------------------------------------------------------------



 



Number of Units:                                                             
            
Purchase Price Per Unit:
$                                                            
Aggregate Purchase Price:
$                                                         
     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

                  Dated as of: August 24, 2010    
 
                     
 
  INVESTOR        
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Title:        
 
           
 
  Address:        
 
           
 
                     

Agreed and Accepted
this 24th day of August, 2010:
BIODEL INC.

         
By:
       
Title:
 
 
   

- 4 -



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
     1. Authorization and Sale of the Units. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units.
     2. Agreement to Sell and Purchase the Units; Placement Agent.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements”).
          2.3 Investor acknowledges that the Company has agreed to pay Wedbush
Securities Inc., William Blair & Company, L.L.C. and Leerink Swann LLC
(collectively, the “Placement Agents”) a fee (the “Placement Fee”) in respect of
the sale of Units to the Investors.
          2.4 The Company has entered into a Placement Agent Agreement, dated
August 24, 2010 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
     3. Closing and Delivery of the Shares, Warrants and Funds.
     3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investor will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
to purchase a number of whole Warrant Shares determined by multiplying the
number of Shares set forth on the signature page by the Warrant Ratio and
rounding down to the nearest whole number and (c) the aggregate purchase price
for the Units being purchased by the Investor will be delivered by or on behalf
of the Investor to the Company.
          3.2 Conditions to the Obligations of the Parties.
               (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Units to the Investor shall be subject to:
(i) the receipt by the Company of the

- 5 -



--------------------------------------------------------------------------------



 



purchase price for the Units being purchased hereunder as set forth on the
Signature Page and (ii) the accuracy of the representations and warranties made
by the Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.
               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Units that they have agreed to purchase from
the Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agent
Agreement may be terminated for any other reason permitted by such Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 15 below.
          3.3 Delivery of Funds.
               (a) Delivery Versus Payment through The Depository Trust Company.
The Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Units being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Units being purchased by the Investor.
          3.4 Delivery of Shares.
               (a) Delivery Versus Payment through The Depository Trust Company.
The Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Placement Agent to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account(s) at the Placement Agent identified by Investor and
simultaneously therewith payment shall be made by the Placement Agent by wire
transfer to the Company.
     4. Representations, Warranties and Covenants of the Investor.
     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
          4.1 The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof

- 6 -



--------------------------------------------------------------------------------



 



and will be true and correct as of the Closing Date and (c) in connection with
its decision to purchase the number of Units set forth on the Signature Page,
has received and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information.
          4.2 (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Units, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agent
is not authorized to make and has not made any representation, disclosure or use
of any information in connection with the issue, placement, purchase and sale of
the Units, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.
          4.3 (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
          4.4 The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Units constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Units. The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing the Warrants on any
securities exchange. Without an active market, the liquidity of the Warrants
will be limited.
          4.5 Since the date on which the Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales involving the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). The Investor covenants that it will not
engage in any purchases or sales involving the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The Investor agrees that it will not use
any of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
     5. Covenants.
          5.1 Company Lock-up. Subject to Section 5.2, from the date hereof
until the expiration of ninety (90) days from the date hereof, the Company will
not, without the consent of

- 7 -



--------------------------------------------------------------------------------



 



the Investor, (i) file any registration statement (other than a registration
statement on Form S-8) with the Commission with respect to any equity securities
of the Company, (ii) amend, modify or change the terms of any warrants to
acquire Common Stock outstanding on the date hereof, or (iii) directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its subsidiaries’ equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Convertible Securities (any such offer, sale, grant, disposition
or announcement being referred to as a “Subsequent Placement”).
          5.2 Excluded Securities Transactions. Notwithstanding the foregoing,
Section 5.1 shall not apply in respect of the issuance of (A) awards to
directors, officers, consultants or employees of the Company in their capacity
as such pursuant to an Approved Share Plan (as defined below), provided that
(1) all such issuances (taking into account the shares of Common Stock issuable
upon exercise of such awards) after the date hereof pursuant to this clause
(A) do not, in the aggregate, exceed more than 25% of the Common Stock issued
and outstanding immediately prior to the date hereof and (2) the exercise price
of any such awards is not lowered, none of such awards are amended to increase
the number of shares issuable thereunder and none of the terms or conditions of
any such options are otherwise materially changed in any manner that adversely
affects any of the Investors; (B) shares of Common Stock issued upon the
conversion or exercise of Convertible Securities (other than awards issued
pursuant to an Approved Share Plan that are covered by clause (A) above) issued
prior to the date hereof, provided that the conversion price of any such
Convertible Securities (other than awards issued pursuant to an Approved Share
Plan that are covered by clause (A) above) is not lowered, none of such
Convertible Securities (other than awards issued pursuant to an Approved Share
Plan that are covered by clause (A) above) are amended to increase the number of
shares issuable thereunder and none of the terms or conditions of any such
Convertible Securities (other than awards issued pursuant to an Approved Share
Plan that are covered by clause (A) above) are otherwise materially changed in
any manner that adversely affects any of the Investors; (C) the Warrant Shares
issuable upon exercise of any Warrant, provided that the exercise price of such
Warrant is not lowered (other than in accordance with its terms), such Warrant
is not amended to increase the number of shares issuable thereunder and none of
the terms or conditions of such Warrant are otherwise materially changed in any
manner that adversely affects any of the Investors (other than the holder of
such Warrant); and (D) shares of Common Stock issued in connection with any
strategic transaction that includes a commercial relationship (including joint
ventures, marketing or distribution arrangements, collaboration agreements or
intellectual property license agreements), but shall not include a transaction
in which the Company is issuing securities primarily for the purpose of raising
capital or issued to a person or entity whose primary business is investing in
securities; provided that any such shares of Common Stock and securities issued
pursuant to this clause (D) during the 90-day restricted period described in
Section 5.1 above shall be subject to the restrictions described above for the
remainder of such restricted period (each of the foregoing in clauses
(A) through (D), collectively the “Excluded Securities”). “Approved Share Plan”
means any employee benefit plan which has been approved by the board of
directors of the Company prior to or subsequent to the date hereof pursuant to
which shares of Common Stock and other Common Stock-based awards may be issued
to any employee, officer, consultant or director for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is at any
time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital

- 8 -



--------------------------------------------------------------------------------



 



stock or other security of the Company (including, without limitation, Common
Stock) or any of its Subsidiaries.
          5.3 Variable Securities. Until none of the Warrants are outstanding,
the Company shall be prohibited from effecting or entering into an agreement to
effect any Subsequent Placement involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company or any Subsidiary
(i) issues or sells any Convertible Securities either (A) at a conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of, or quotations for, the shares of Common Stock at any time
after the initial issuance of such Convertible Securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Convertible Securities or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock, other than
pursuant to a customary “weighted average” anti-dilution provision or
(ii) enters into any agreement (including, without limitation, an equity line of
credit) whereby the Company or any Subsidiary may sell securities at a future
determined price (other than standard and customary “preemptive” or
“participation” rights). Each Investor shall be entitled to obtain injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.
     6. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Agreement, the
delivery to the Investor of the Shares and Warrants being purchased and the
payment therefor.
     7. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

  (a)   if to the Company, to:         Biodel Inc.
100 Saw Mill Road
Danbury, CT 06810
Attn: President and Chief Executive Officer
Facsimile: (203) 796-5001

- 9 -



--------------------------------------------------------------------------------



 



    (b)   with copies to:

      Wilmer Cutler Pickering Hale and Dorr LLP 399 Park Avenue
New York, NY 10022
Attention: Stuart R. Nayman, Esq.
Facsimile: (212) 230-8888     (c)   if to the Investor, at its address on the
Signature Page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

     8. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     9. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     10. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
     12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
     13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.
     14. Press Release. The Company and the Investor agree that the Company
shall, prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof, (a) issue a press release
announcing the Offering and disclosing all material information regarding the
Offering and (b) file a Current Report on Form 8-K with the Securities and
Exchange Commission including a form of this Agreement and a form of Warrant as
exhibits thereto.
     15. Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

- 10 -



--------------------------------------------------------------------------------



 



Exhibit A
BIODEL INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

         
1.
  The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:    
 
       
 
       
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:    
 
       
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:    
 
       
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:    
 
       
 
       
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):    
 
       
 
       
6.
  DTC Participant Number:    
 
       
 
       
7.
  Name of Account at DTC Participant being credited with the Shares:    
 
       
 
       
8.
  Account Number at DTC Participant being credited with the Shares:    
 
       
 
       

 